Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I, Species II and Species III, as set forth in the Office action mailed on 08/03/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/13/2020 is withdrawn.  Claims 8-14, 16, 18 and 21-24 are directed to Species I-A, I-C, II-A, II-B and II-C and no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael L. Mathaisel on <DATE>.
Claim 1 of the amendments to the claims filed on 02/25/2021 has been amended as follows:
1.	An aircraft comprising:
a cockpit for occupation by two pilots seated side by side; 
a control stick for controlling pitch and roll of the aircraft, the control stick being located in 
a central region of the cockpit between the two pilots for operation by either or both of the two pilots; and 
first and second throttle quadrant arrangements positioned at outboard locations of the cockpit, 
wherein the first throttle quadrant is located to [[the]] a left hand side of the two pilots, and the second throttle quadrant is located to [[the]] a right hand side of the two pilots.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including wherein the first throttle quadrant is located to a left hand side of the two pilots, and the second throttle quadrant is located to a right hand side of the two pilots with the two pilots being in a side by side arrangement inside the cockpit. By contrast, Oyzerskiy et al. (US 6347770 B1) as modified by Miener (US 20140266979 A1) disclose an aircraft comprising a cockpit for occupation by a pilot and co-pilot seated by side including outboard throttle quadrants arranged to the left of the pilots as such each outboard throttle quadrant is located on the same side of the cockpit relative to the pilots. However, modified Oyzerskiy et al. fails to mention the outboard throttle quadrants being located on the left hand side as well as the right hand side of the pilots. Therefore, it would have not been obvious to incorporate prior which disclose pilot controls, in particular location of throttle quadrants inside of a cockpit in the manner as described above.






















Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	

/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642